DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6-7, 16 and 20 have been amended.
Claims 1, 4-8, 10-16 and 18-24 are pending in the application and are presented to be examined upon their merits.
Response to Arguments
Claim Interpretation-Unclear Scope
As a point of clarity, it is respectfully submitted, that the Examiner understands that, "All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). Thus as part of the analysis, the Examiner  must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. See MPEP § 2111 et seq. It is this subject matter that must be examined. Moreover, the determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
	In the instant case, the Examiner has attempted to put the Applicant on notice in regards to issues in the claim language related to intended use, non-positive recitations and non-functional descriptive material which effect the patentable weight of limitations in the claim(s).
It is also the case that the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope [see MPEP 2143.03]. For example, the previous office action in the 35 U.S.C. 112(b) rejection raised a question as to the limiting effect of the Applicant’s preamble, “a system that annotates, sorts, and shares shared assets…” being altogether disconnected from the body of the claim which describes “a networked device”  that registers one or more accounts…, registers requestors a request…, and that stores a policy fabric…” According to the specification, a networked device may take the form of a sensor, mobile device, operational system, etc., [see Specification [00141]. It is also the case that according to the specification,  “[0004]…a policy fabric executing as computer code on a computation device…”
However, claim 1 does not recite that the policy fabric is executed as a computer code on a computation device, but requires that the policy fabric is merely stored  (wherein the features of annotates…, creates…, identifies…, applies…, resolves…,  are stored instructions  that are not  executed by or  not performed with (or on) a computation device). Under the broadest reasonable interpretation of the limitation, a fabric policy represents how many members come to agreement  on accepting or rejecting changes to a network, channel or a smart contract. Policies are agreed to by a consortium of members when a network is originally configured and may or may not change over time[1]. Thus  it is noted that the features upon which applicant relies (i.e., a policy fabric executing as computer code) are not recited in the rejected claim(s).  Therefore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus the fabric policy being defined in the specification as executable software code, while claim 1, claims a system that annotates, sorts, filters shares shared asset in the preamble, while the body claims fabric policy as merely a non-executable set of instructions on a networked device, makes the scope unclear. 
The scope of claim 1 is also unclear when the claims recite “a networked device…” and “wherein the network devices interact with one another…”  It is not clear as to whether “a network device” refers to one network device having several registration and storing features or there are several different network devices that each have separate functions which are intended to be interoperable.
 Thus the 35 U.S.C. 112(b) rejection is maintained below.

Hybrid Claim
	The Examiner respectfully disagrees with the Applicant’s assessment of this rejection. Similar to IPXL, claim 12 is considered indefinite because it is unclear where infringement of claim 12 depends. Does infringement depend upon the use of the fabric policy in the system that sorts, filters and shares shared assets or does infringement depend upon the policy fabric’s ability  to provide security  settings (functionality) that are set by source content creators?  For example, in IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite 

35 U.S.C. 101 Rejections
The 35 U.S.C. 101 rejection is maintained.  The applicant asserts that, “the claimed system improves device interaction using the framework claimed.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claim 1, 4-8, 10-16 and 18-24 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 in the instant case, claim 1 is directed to a “system that annotates, sorts, filters and shares shared assets”.
Claim1 is directed to the abstract idea of “the manipulation and management of  both static and dynamic owner ship rights of shareable assets” which is grouped under “organizing human activity... fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “.. stores at least one shareable asset that represents data from source content through an API manager or data indexing;... registers one or more accounts designated as owners with joint rights of ownership to the at least one shareable asset, ... registers requestors a request that requests data from the at least one shareable asset via a query; and ...stores a policy fabric that: assigns annotates both static and dynamic ownership rights to shareable assets ... appended to or linked 
Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance}, the additional elements of the claim such as “a networked device”, “API manager” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of annotating or providing notes to both static and dynamic ownership rights to shareable assets
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of applies the applicable rules as a filter to allow or disallow inclusion of shared assets in a query response when the requestor requests access to a shareable asset using computer technology (e.g. general computer system). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I}(A)(f) & (h)).
6. Hence, claim 1 is not patent eligible.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 10-16 and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
MPEP 2161.01 I


Claim 1 recites, “through the use of metadata either appended to or linked to by a key associated with the shareable asset… the attributes of the owner, shared assets being requested,   ”


“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10-16 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid Claims
IPXLv. Amazon.com
[MPEP 2173.05 (p) II]

Claim 1, recites, “...digitally represented assets...”
Claim 12 recites, “wherein the policy fabric provides privacy and security settings that can beset by source
content creators.”
Evidence to support a position that claim 12 is drawn to a system includes the recitation of, “the system of claim 1, where claim 1 is directed to a system...”. On the other hand, evidence to support the position that the claims are drawn to a process includes claim recites, that security settings are set by source content creators.” Which in the broadest reasonable interpretation of the specification are human [see Applicant’s specification, 00174]. Thus a person of ordinary skill in the art in light of the evidence could interpret the claims to be drawn to either (or both) a product or process.
Claim 21 recites, “...automatically mediates..”

IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because itis unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”


Unclear Scope
According to the preamble claim 1 is directed to “A system that annotates, sorts, filters and shares shared assets”. However, the body of the claim describes, networked device that stores and registers and “a policy fabric” that annotates...ownership rights, Identifies applicable rules via comparison between structures and applies rules...” Under the broadest reasonable interpretation, the preamble is directed to a system or product, however, the body sets forth method steps without the requisite structures to perform the constituent functions [see In re Zletz 893 F.2d 319, 321 (Fed. Cir 1989)]. Said a different way, claim 1 does not recite that the policy fabric is executing  computer code on a computation device, but that it is merely stored . Thus under the broadest reasonable interpretation of the limitation, a fabric policy could be interpreted as stored contractual  terms agreed upon by its members.
Claims 4-8, 10-13, 16 and 18-24 inherent the same issues being dependent on claim 1.

"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 III(B).

Lack of Antecedent Basis
MPEP 2173.05(e)

Claim 1 recites, “...wherein the networked devices interact with one another…”.  There is no antecedent basis for “the networked devices…”.

“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e)





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10-14 16 and 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GINTER et al (US 2002/0048369).
Claim 1 recites, “A system that annotates, sorts, filters and shares shared assets comprising:
a networked device that stores at least one shareable asset that represents data from source
content through an API manager or data indexing [0902], (610)(FIG.7)[1367]; (FIG. 34)[1368]
a networked device that registers one or more accounts designated as owners with joint rights of
ownership to the at least one shareable asset;(808)[1134], [1338], [0165], (2600), [2042], [2044]
a networked device that registers requestors a request that requests data from the at least one
shareable asset via a query:[1125], [1152]; (FiG. 43b)[1451] and
a networked device that stores a policy fabric that:
annotates both static and dynamic ownership rights to shareable assets through the use of
metadata either appended to or linked to by a key associated with the shareable asset: [0040], [0060],
[0102-0105], [1223]-[1225];(FIG.34A)(482)(484(5)[1369]
creates of one or more rules contributed by the one or more accounts regarding attributes of
shareable assets including at least access rights to the shareable assets; [0058], [1135], [1355]
identifies applicable rules via comparison between the data structures contained within the one
or more rules and the attributes of the owner, shared assets being requested, attributes of the requestor,
and contextual reference information:[0058] and

applies the applicable rules as a filter to allow or disallow inclusion of shared assets in a query
response when the requestor requests access to a shareable asset with protections for potentially
conflicting interests of multiple accounts; [0058] and
resolves management of the potentially conflicting interests of multiple owners: [0232]
wherein the source content includes digitally represented assets that include physical objects that
tracked using a sensor;(732)[0794]
wherein the networked devices interact with one another through an API manager, wherein the
API manager interfaces with system users based on user credentials. (742)[0900]
Claim 4 recites, “wherein the source content is generated by other digital systems.” [0006], [0121], [2036]
Claim 5 recites, “wherein assigning of attributes to shareable assets includes an annotation for
each shareable asset with ownership metadata in a structured format.” :[0040], [0060], [0102-0105],
[1223]-[1225];(FIG.34A)(482)(484(5) [1369]
Claim 6 recites, “wherein the annotations are stored either with the source content or separately
with associations created through one or more common identifiers to allow shareable assets to be tracked
and managed.”
Claim 7 recites, “wherein the annotations allows for attribution of ownership to multiple parties
through metadata that represents a hierarchical arrangement of entities using nested arrays or similar data structures with variable depth.” [0040], [0060], [0102-0105], [1223]-[1225];
(FIG.34A)(482)(484(5)[1369]
Claim 8 recites, “wherein the policy fabric creates ownership metadata the annotations allows for
attribution of ownership based on context of the data itself or data from external sources.” .” [0040],
[0060], [0102-0105], [1223]-[1225]; (FIG.34A)(482)(484(5)[1369]
Claim 10 recites, “ wherein application of rules allows for potential grant of contextual access
to the data from the source content.” .”[0040], [0060], [0102-0105], [1223]-[1225];
(FIG.34A)(482)(484(5)[1369]
Claim 11 recites, “wherein potential grants of contextual access are accomplished according to
the rules and provide for multi-party collaboration.” .”[0040], [0060], [0102-0105], [1223]-[1225];
(FIG.34A)(482)(484(5)[1369]
Claim 12 recites, “wherein the policy fabric provides privacy and security settings that can be
set by source content’ creators.” _.” [0040], [0060], [0102-0105], [1223]-[1225];

Claim 13 recites, “wherein the policy fabric provides for contractual arrangements between
shareable assets.” (808)[1134], [1338], [0165], (2600), [2042], [2044]
Claim 14 recites, “wherein the contractual arrangements are rendered into machine executable
smart contracts.” (808)[1134], [1338], [0165], (2600), [2042],[2044]
Claim 16 recites, “wherein the policy fabric provides rules for exchange of payment between
system users.”
Claim 18 recites, “further comprising a data quality rating that rates reliability of a publisher of
source content according to the following attributes: confirmation of organizational attribution, status of
login, use of known/approved apps, past history of use, and user ratings.”
Claim 19 recites, “wherein the request includes attributes selected from a list consisting of
requestor's user identifier, requestor's organization unit, unique identifier, location of the requestor, time
of request, operation requested, and/or validated emergency state.”
Claim 20 recites, “wherein the policy fabric applies rules algorithmically to apply selected rules
that determine whether to grant a request to access based on an evaluation of contextual conditions
against request attributes.”
Claim 21 recites, “ wherein the policy fabric automatically mediates between conflicting intents
resulting from the attribution of multiple owners.” [0163], [0253], [2139]
Claim 22 recites, “wherein the policy fabric creates an exhaustive audit record of the outcome of
each rule evaluation to include rule content, context of owner, context of requestor, external context,
requested operation grants, and past requests.” [0016], [0033], [0173]
Claim 23 recites, “wherein the outcome of requests results in financial compensation that are
apportioned across multiple owners.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[1]	Fabric Policy Definition-  What is a Policy (https://hyperledger-fabric.readthedocs.io/)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692